Citation Nr: 0531519	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  93-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a shrapnel wound to the right chest 
with retained metallic foreign bodies.

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shrapnel wound to the right thigh 
with retained metallic foreign bodies.

4.  Entitlement to a compensable disability evaluation for 
scars as residuals of shrapnel wounds to the right forearm 
and abdomen with retained metallic foreign bodies.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and P.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had military service extended from September 1941 
until December 1943 and from December 1944 to June 1946.  He 
was a prisoner of war (POW) of the Japanese government from 
April to August 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  

The veteran has filed claims for entitlement to special 
monthly compensation on the basis of the need for aid and 
attendance.  These claims have been previously denied and the 
veteran has not perfected an appeal to these prior denials of 
benefits.  In August 2005 the veteran submitted medical 
evidence which indicates he is confined to a nursing home.  
The Board views this as a new claim for entitlement to aid 
and attendance.  This issue is referred to the RO for action 
deemed appropriate.  

The case has been previously before the Board on numerous 
occasions.  Most recently, it was before the Board in June 
2003,  when it was remanded for additional development, 
including examination of the veteran and medical opinions.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates the veteran's current multiple 
joint arthritis was incurred many years after service as a 
result of aging and was not incurred as a result of any 
incident of active service, including inservice shrapnel 
wounds or incarceration as a POW.

3.  The evidence demonstrates the veteran's service-connected 
residuals of a shrapnel wound to the right chest are 
manifested by multiple retained metallic foreign bodies 
without any other functional impairment.  

4.  The evidence demonstrates the veteran's service-connected 
residuals of a shrapnel wound to the right thigh are 
manifested by a 3.5 inch tender scar, and multiple retained 
metallic foreign bodies without any other functional 
impairment.  

5.  The evidence demonstrates the veteran's service-connected 
residuals of shrapnel wounds to the right forearm and abdomen 
are manifested by multiple small, non-tender scars, and 
multiple retained metallic foreign bodies without any other 
functional impairment.  


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  The criteria for a disability rating in excess of 20 
percent for the veteran's service-connected residuals of a 
shrapnel wound to the right chest with retained metallic 
foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6818 
(1994), amended by 38 C.F.R. §§ 4.97, Diagnostic Code 6843 
(2005).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected residuals of a 
shrapnel wound to the right thigh with retained metallic 
foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Codes 7804, 
7805 (2005).

4.  The criteria for a compensable disability rating for the 
veteran's service-connected residuals of shrapnel wounds to 
the right forearm and abdomen have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 Diagnostic 
Codes 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  However, the veteran's claim has been 
pending since 1993, which is before the VCAA was enacted.  As 
such, notice to the veteran was not done in this case until 
later in the claims process.  Nevertheless, VA provided the 
veteran the required notice with respect to his claims in a 
letter dated in August 2003.  This letter, along with the 
numerous other Statements of the Case and Supplemental 
Statements of the Case informed him of the requirements 
needed to establish his claims.  Specifically, in accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help him get relevant evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded several VA 
Compensation and Pension examinations with regard to his 
claim.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Service Connection for Arthritis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

If the veteran was a POW, then post-traumatic osteoarthritis 
may be presumed to have been incurred during active military 
service if the arthritis becomes manifest to a degree of 
10 percent at any time after discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(c) (2005).  However, if the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also not 
satisfied, then the veteran's claim shall fail.  38 C.F.R. 
§ 3.307(d), 3.309 (c) (1)(2005). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
multiple joint arthritis.  He claims that he incurred this 
disability as a result of being a POW during World War Two.  
In the alternate, the veteran did sustain a shrapnel wound to 
the right side of his body during service, and he has also 
asserted that the arthritis may be related to that wound.  

The evidence of record clearly establishes that the veteran 
was a POW.  The evidence also clearly establishes that the 
veteran incurred a shrapnel wound to the right side of his 
body, including his right thigh, chest, abdomen, right arm 
and shoulder, during service.  Nevertheless, the 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis.  There is a 
considerable volume of medical evidence of record, and the 
Board has reviewed all of this evidence.  VA x-ray reports 
prior to 1992 reveal that the veteran had multiple small 
retained metallic foreign bodies as a result of his inservice 
shrapnel wound.  However, there was no indication that the 
veteran had arthritis in any joint.  A November 1992 VA x-ray 
report noted that the veteran had degenerative arthritis of 
the shoulder, elbow, and wrist joints on the right side.  

The veteran has continued to have complaints of generalized 
joint pain and reduction in functioning.  In January 2001, 
another VA examination of the veteran was conducted.  The 
examining physician noted that the veteran had suffered from 
two prior strokes in 1998 and 2000.  X-ray examination 
revealed a prior fracture of the right wrist, which was noted 
to have occurred in 1996.  There was also x-ray evidence of 
arthritis of the left shoulder and left knee.  The examining 
physician's opinion was that the veteran's poor joint motion 
was the result of his recent strokes and not his inservice 
wounds.  

In September 2004, the most recent VA examination of the 
veteran was conducted.  The examining physician's opinion was 
that the inservice shrapnel wound was not related to, or the 
cause of the veteran's current arthritis.  Rather, the wounds 
were superficial and the veteran's current arthritis was 
"age related."  

The preponderance of the evidence is against the veteran's 
claim for service connection for arthritis.  The competent 
medical opinions of record indicate that the veteran's 
current multiple joint arthritis is "age related" and is 
not the residual of his inservice shrapnel wounds.  Moreover, 
the medical determination that the arthritis is age related 
rebuts the presumption that the veteran has post-traumatic 
arthritis which is presumed to be the result of being a POW.  
Accordingly, service connection for arthritis must be denied.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the grant of service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Increased Disability Evaluations

Service connection for multiple residuals of inservice 
shrapnel wounds has been in effect since 1948.  The residuals 
of a shrapnel wound to the right chest with retained metallic 
foreign bodies has been rated as 20 percent disabling, and 
the residual scars to the right forearm and abdomen have been 
rated at a noncompensable (0%) disability rating, since 1948.  
The residuals of a shrapnel wound to the right thigh with 
retained metallic foreign bodies have been rated at a 10 
percent disability rating since 1958.  In December 1991 the 
veteran filed a claim for increased ratings for these 
service-connected disabilities.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

A.  Residuals of a Shrapnel Wound to the Right Chest

As noted above, the veteran's service-connected residuals of 
a shrapnel wound to the right chest have been rated at a 20 
percent disability rating since 1948.  In November 1992, a VA 
examination of the veteran was conducted.  Pulmonary 
examination revealed no abnormalities.  X-ray examination of 
the veteran's chest revealed multiple small retained metallic 
foreign bodies in the right lateral chest wall.  Bronchitis 
and left basal pneumonitis were also identified.  Prior to 
this time all VA chest x-ray examination reports revealed the 
retained shrapnel pieces in the right chest without any 
evidence of further abnormality.   

In February 1996 another VA examination of the veteran was 
conducted.  The veteran did not report having chest pain or 
dyspnea.  Physical examination revealed the lung fields to be 
clear with no rales or rhonchi.  Pulmonary function testing 
(PFT) was ordered, but could not be accomplished because the 
veteran was unable to follow the commands for the test.  In 
July 1996 a chest x-ray was again conducted and revealed no 
abnormalities of the chest with the exception of the 
previously noted retained shrapnel pieces.  

During the long pendency of this appeal, the veteran has 
continued to age and his health deteriorate.  The medical 
evidence of record clearly reveals that at present the 
veteran is confined to a nursing home due to a variety of 
service-connected and non-service-connected disabilities 
including:  heart disease, stroke, dementia, Parkinson's 
disease, and resultant neurologic complications therefrom.  

In August 2004, the most recent VA examination of the veteran 
was conducted.  The veteran was noted to be recovering from a 
recent bout of pneumonia.  There was no evidence of any 
active pulmonary disease.  The examining physician indicated 
that PFTs could not be conducted due to the veteran's poor 
state of health.  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
residuals of a shrapnel wound to the chest was changed during 
the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.97, Diagnostic Code 6818 (1994), with 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2005).  In this case, the RO reviewed 
the veteran's claim under the new rating criteria and 
provided the veteran with the new criteria in a May 1998 
Supplemental Statement of the Case.  Moreover, the veteran 
and his representative were given an opportunity to respond 
to the new regulations.  Accordingly, the Board concludes 
that the veteran will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

Under the prior rating criteria, the veteran's service-
connected residuals of a shrapnel wound to the right chest, 
with retained metallic foreign bodies was rated as 20 percent 
disabling under the provisions of 38 C.F.R. Diagnostic Code 
6818, for the residuals of pleural cavity injuries, including 
gunshot wounds.  Under this Diagnostic Code, where severe; 
with tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise, a 60 percent 
rating will be assigned.  Where moderately severe; with pain 
in chest and dyspnea on moderate exertion (exercise tolerance 
test), adhesions of diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following: thickened pleura, restricted expansion of lower 
chest, compensating contralateral emphysema, deformity of 
chest, scoliosis, hemoptysis at intervals, a 40 percent 
rating will be assigned.  Where moderate; with bullet or 
missile retained in lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion, a 20 
percent rating will be assigned.  Pursuant to note (1) under 
this code, disabling injuries of shoulder girdle muscles 
(Groups I to IV) will be separately rated for combination.  
38 C.F.R. § 4.97, Diagnostic Code 6818 (1994).  

Under the new rating criteria the veteran's service-connected  
residuals of a shrapnel wound to the right chest with 
retained metallic foreign bodies is properly rated under 38 
C.F.R. § 4.97, Diagnostic Code 6843 (2005), for "traumatic 
chest wall defect, pneumothorax, hernia, etc."  Pleural 
cavity injuries and other disorders under Diagnostic Codes 
6840 through 6845 are evaluated under a general rating 
formula for restrictive lung disease, which measures 
disability according to the degree of impairment measured on 
pulmonary function tests with disability ratings ranging from 
10 to 100 percent.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2005).  However, the Board notes that pulmonary function 
testing of the veteran has been impossible since 1996.  

A note associated with Diagnostic Code 6843 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  The Board observes that this note is 
applicable to the veteran's claim because it may be assumed 
that the site of the retained fragment causes some limitation 
of excursion of the diaphragm.  Moreover, the veteran is 
currently rated 20 percent disabling, which is consistent 
with the criteria indicated in the note.

The Board has also considered rating the veteran's disability 
under diagnostic code 5231 for the residuals of a shrapnel 
wound to Muscle Group XXI which are the chest muscles whose 
function is respiration.  However, this diagnostic code has a 
maximum assignable rating of 20 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2005).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's  residuals of a shrapnel wound to the right chest 
with retained metallic foreign bodies.  The evidence of 
record reveals that the veteran has retained metallic 
fragments in his chest wall without any impairment of 
function.  There is absolutely no objective medical evidence 
of record which reveals that the veteran's disability meets 
the criteria for a disability rating in excess of 20 percent 
under any applicable diagnostic code.  The evidence of record 
does reveal that the veteran has current respiratory symptoms 
and an inability to complete PFTs as a result of nonservice-
connected disabilities such as his Parkinson's disease, 
rather than as a residual of his service-connected shrapnel 
wound.  Accordingly, a rating in excess of 20 percent must be 
denied.  

B.  Residuals of a Shrapnel Wound to the Right Thigh and 
Scars of the Right Forearm and Abdomen

As noted above, the veteran's service-connected residuals of 
a shrapnel wound to the right thigh have been rated at a 10 
percent disability rating since 1958.  The veteran has been 
service-connected for the residual scars from his shrapnel 
wound to the right forearm and abdomen at a noncompensable 
(0%) disability rating since 1948.

In November 1992, a VA examination of the veteran was 
conducted.  The veteran had a 3.5 inch scar on this right 
thigh which was depressed and slightly tender.  Multiple 
small scars were also noted on the dorsal surface of the 
right forearm and hand.  X-ray examination revealed multiple 
small retained metallic foreign bodies in the soft muscle 
tissue of the right thigh, the right upper arm and right 
forearm, and the right upper quadrant of the abdomen.

In February 1996 another VA examination of the veteran was 
conducted.  The same scars and retained metallic fragments 
were again noted.  The veteran complained that all his scars 
were painful.  However, there was no objective evidence of 
pain or functional impairment related to any of the scars of 
the right thigh, right arm, or abdomen.  

In January 2001 still another VA examination of the veteran 
was conducted.  Again the same scars were noted.  All of the 
scars were examined and found not to be painful to touch.  

In August and September 2004, the most recent VA examination 
of the veteran was conducted.  The veteran was found to have 
severe functional impairment of his musculature and 
extremities which the examining physician related to his 
nonservice-connected disabilities such as his Parkinson's 
disease.  

The service-connected residuals of a shrapnel wound to the 
right thigh with retained metallic foreign bodies are 
currently rated as 10 percent disabling under Diagnostic Code 
7804.  That rating contemplates superficial scars which are 
painful on examination.  The 10 percent rating is the only 
rating assignable under this diagnostic code.  38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7804 (2005).  The preponderance 
of the evidence is against the assignment of an increased 
rating for this disability.  The veteran's right thigh is 
shown to have a superficial scar which has been tender on 
objective demonstration in the past.  There are some retained 
shrapnel pieces, but there is no competent medical evidence 
showing any functional impairment related to the scar or 
retained fragments.  Accordingly, entitlement to a disability 
rating in excess of 10 percent must be denied.   

The service-connected residuals of shrapnel wounds to the 
right forearm and abdomen with retained metallic foreign 
bodies are currently rated as noncompensable (0%) under 
diagnostic code 7805.  That rating instructs to rate the 
disability on limitation of part affected.  38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7805 (2005).  The preponderance of 
the evidence is against the assignment of an increased rating 
for residuals of either wound.  The evidence of record 
reveals that the veteran has multiple small superficial scars 
which are not tender.  While the evidence reveals that there 
are some retained shrapnel pieces, there is no competent 
medical evidence showing any functional impairment related to 
the scars or retained fragments.  Accordingly, entitlement to 
a compensable disability rating must be denied.   

C.  Conclusion

The preponderance of the evidence of record reveals that the 
veteran's residual disabilities from his inservice shrapnel 
wounds to have been essentially static since 1958, a period 
of over four decades.  There is simply no evidence of 
increase in disability, nor any evidence of functional 
impairment resulting from the retained metallic foreign 
bodies.  As such, increased ratings have been denied.  Since 
the preponderance of the evidence is against the claims for 
increased ratings  the benefit of the doubt doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis is denied.

A disability rating in excess of 20 percent for residuals of 
a shrapnel wound to the right chest with retained metallic 
foreign bodies is denied.

A disability rating in excess of 10 percent for residuals of 
a shrapnel wound to the right thigh with retained metallic 
foreign bodies is denied.

A compensable disability rating for scars as residuals of 
shrapnel wounds to the right forearm and abdomen with 
retained metallic foreign bodies is denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


